Citation Nr: 1521658	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, E. H., and E. L.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing was held before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in March 2011. 

In March 2014, the Board found that new and material evidence had been submitted, since the May 1975 RO rating decision, sufficient to reopen the Veteran's claim for service connection for a back disability.  The Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's current back disability was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in December 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained service treatment records and post service treatment records identified by the Veteran.  

In March 2011, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned AVLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These 
actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In March 2014, the Board remanded the Veteran's claim to provide him with a VA examination to determine the nature and etiology of his claimed back disability and to obtain treatment records.  In the same month, the AOJ sent the Veteran a letter and privacy release to obtain the most recent treatment records associated with the Veteran's back disability, and scheduled him for a VA examination.  The Veteran did not return the release form.  In May 2014, the Veteran failed to report to his scheduled VA examination.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In March 2011, the Veteran testified that he injured his back when he fell down a steep hill in-service.  The Veteran's service treatment records confirm that he was treated for a back injury after falling in March 1974.  The Veteran's separation examination indicates that his spine was normal.  However, his report of medical history notes infrequent low back pain.

In May 2014, the Veteran was scheduled for a VA examination to determine the nature and etiology of his back disability.  He has not submitted a request to have his examination rescheduled.  Therefore, the Board must decide the claim based upon the evidence of record.  38 C.F.R. § 3.655

In a September 2008 private opinion and examination report, Dr. K. T. diagnosed a lumbar spine injury with L3-4 disk herniation and segmental instability, status post lumbar disk surgery, secondary to work related trauma of February 10, 2006.  Dr. K. T. reported that the Veteran gave a history of injuries that occurred while he was employed as a boiler maker after his separation from service.  The Veteran denied any previous history of injuries to his back and Dr. Dr. K. T. commented that the Veteran's past medical history was unremarkable.

A VA treatment note dated in August 2009, stated that the Veteran was a disabled boilermaker and steam fitter and had pain in his low pack radiating into the left hip and leg.  He related his symptoms to an injury sustained in February 2006 when a load of pipe was pushed against him.  The Veteran received worker's compensation for a diskectomy at L3-4.

The Veteran has submitted a March 2014 letter from C. C.  The letter states that the Veteran was seen on a regular basis from 1988 to 2005 for back pain.  During the Veteran's Board hearing, E. L. testified that he saw the Veteran in the doctor's office for his back the same year he was discharged.  The Veteran did not mention his February 2006 workers compensation injury at the Board hearing.

The Board has considered the Veteran's statements regarding his lower back disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran to be competent to report back pain.  However, the Board does not find his statements to be credible.  The record indicates that the Veteran's statements have been inconsistent regarding the genesis of his current back disability.  Dr. K. T. reported that the Veteran denied a history of back injuries.  The August 2009 VA treatment note attributes the Veteran's back disability to his February 2006 injury.  Therefore, the Veteran's statements regarding continuity of symptomatology are of no probative weight.

The Board recognizes that the Veteran was seen for back pain and noted back pain in his report of medical history at separation.  However, arthritis was not "noted" or identified during service.  Similarly, there is no evidence that suggests that he had characteristic manifestations sufficient to identify a chronic disease during service.  See 38 C.F.R. § 3.303(b).  Rather, the October 1974 separation examination disclosed that the spine and musculoskeletal system were normal.  The evidence is against a finding that arthritis manifested during service or within one year of separation.  Therefore, service connection for a low back disability may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a back disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







ORDER

Service connection for a back disability is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


